Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered May 21, 2002, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and his statement to law enforcement officials.
Ordered that the judgment is affirmed.
*923The defendant contends that certain physical evidence and his statement to law enforcement officials should have been suppressed as the result of a warrantless search of his apartment and the backyard of the apartment building. However, the specific arguments asserted by the defendant on appeal are unpreserved for appellate review (see CPL 470.05 [2]; People v Valverde, 13 AD3d 658, 659 [2004]; People v Toellner, 299 AD2d 567 [2002]). Moreover, the defendant may not rely upon trial testimony to challenge a suppression issue where, as here, he failed to request a reopening of the suppression hearing (see People v Rice, 39 AD3d 567, 568 [2007]; People v Facey, 22 AD3d 765, 766 [2005]).
Furthermore, contrary to the defendant’s contention, he was not denied the effective assistance of counsel (see People v Turner, 5 NY3d 476, 480 [2005]; People v Benevento, 91 NY2d 708, 712 [1998]).
The trial court providently exercised its discretion in denying a continuance of the sentencing proceeding, as the requested continuance was, by defense counsel’s own admission, based on speculative thirdhand information (cf. People v Fisher, 266 AD2d 308, 309 [1999]).
The defendant’s remaining contentions are without merit. Fisher, J.P., Ritter, Dillon and McCarthy, JJ., concur.